WENTWORTH, Judge.
Appellants seek review of an administrative order entered in a section 120.54(4), Florida Statutes, rule challenge proceeding. The administrative order was entered after an evidentiary hearing, and it was determined that the contested rules had not been shown to be invalid. We affirm the order appealed.
Appellants Manasota-88 Inc. and Concerned Citizens of Citrus County sought to contest the validity of Department of Health and Rehabilitative Services proposed rules 10D-91.1101 through 91.1109. These rules establish radiation standards for new dwellings constructed on certain affected lands. After an evidentiary hearing was held the hearing officer determined that Concerned Citizens had not made the necessary showing to demonstrate standing. Concerned Citizens was therefore dismissed as a party.
Appellant Manasota was found to have standing, and the hearing officer considered the merits of Manasota’s rule challenge.1 Manasota contended that the proposed rules are statutorily and constitutionally inadequate in that they do not fully abate radiation or entirely preserve the public health. Manasota also suggested that economic considerations and legislative influence had impermissibly intruded into the rule making process. The hearing officer rejected these challenges, entering a thorough and detailed order addressing each contention, and finding that Manasota had not shown any invalidity with regard to the proposed rules.
We agree with the hearing officer’s conclusions, as espoused in the final order. We thus determine that no point of reversible error has been presented for our review, and we affirm the order appealed.
BOOTH, C.J., and ZEHMER, J., concur.

. Although suggesting at one point that Manaso-ta was essentially seeking to initiate rule making, and characterizing this activity as beyond his jurisdiction, the hearing officer nevertheless considered and addressed the merits of Manaso-ta’s petition as a rule challenge pursuant to section 120.54(4), Florida Statutes.